TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00478-CV


Janie Torres, Appellant

v.

Lance David Sharp and Laura Frances Bellegie Sharp, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. GN403081, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


O R D E R

	Appellant has filed a second motion for an extension of time to file her brief.  We will
grant the extension and order the brief filed no later than February 28, 2006.
	Appellant filed her notice of appeal on August 3, 2005.  The clerk's record was filed
on September 7, and the reporter's record was filed on September 13.  After receiving notification
that her brief was overdue, appellant, who is representing herself pro se, filed a motion on October
28, asking for an extension of time to file her brief.  On November 3, this Court extended the filing
deadline to November 28.  On December 5, appellant filed her second motion for an extension of
time, explaining that she had been having medical problems and needed additional time so she could
undergo and recover from further testing and possible surgery. (1)
	Appellant is hereby ORDERED to file her brief no later than February 28, 2006.  No
further extensions will be granted.  If appellant fails to timely file her brief, her appeal is subject to
dismissal for want of prosecution.
	It is ordered January 13, 2006.

Before Chief Justice Law, Justices B. A. Smith and Puryear
1. 	Appellees oppose the motion and have filed a motion to dismiss the appeal due to
appellant's failure to comply with the briefing deadlines.  This is the appellees' second motion to
dismiss.  The first motion, filed on September 2, complained about appellant's failure to timely file
the record and was overruled on October 6.  Appellees also objected to appellant's first motion for
an extension of time.